Citation Nr: 9934439	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  94-22 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE


Entitlement to an increased rating for bilateral inguinal 
hernias, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1974.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of September 1993 by 
the Columbia South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which evaluated the 
veteran's recurrent bilateral inguinal hernias as 10 percent 
disabling, following a grant of a temporary total disability 
evaluation for surgery and period of convalescence from 
August 1993 to November 1993.  

While the appeal was pending, the RO assigned a 10 percent 
evaluation for the left hernia and a 10 percent evaluation 
for the right hernia, effective August 25, 1994, for a 
combined evaluation of 20 percent, in a November 1994 rating 
decision.  This decision implemented an October 1994 hearing 
officer's determination which increased the evaluation of the 
bilateral hernias to 20 percent disabling as of the date of 
the August 25, 1994 VA examination.  The veteran did not 
filed a notice of disagreement with the assignment of the 
effective date of August 1994 for the 20 percent evaluation.

By means of a Remand dated in June 16, 1998, the Board 
requested additional RO development of the issue of 
entitlement to an increased evaluation above 20 percent, for 
bilateral hernias.  The matter was remanded a second time by 
the Board on January 19, 1999, when it was Board determined 
that the additional development and consideration of the 
issue had been insufficient.  This matter is now returned to 
the Board for appellate consideration.





FINDINGS OF FACT

The veteran's bilateral inguinal hernias are not shown to 
have recurred, but the evidence reveals a history of pain in 
the inguinal areas, particularly in the left inguinal area, 
which has been attributed to ilioinguinal nerve entrapment 
from the hernia surgeries. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
bilateral inguinal hernias are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.2, 4.4, 4.41 and Part 4, 
Code 7338 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence that he is entitled to a 
higher evaluation for his bilateral hernias.  He asserts that 
recurrent surgeries have been ineffective in treating his 
hernias, and that the hernias have worsened to the point 
where they are not supportable by a truss.  

The Board finds that the veteran's claim for compensation 
benefits is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that when a veteran claims that a 
service connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).

The Board finds that all evidence necessary for an equitable 
disposition of the veteran's appeal has been associated with 
the claims folder.  Therefore, the duty to assist has been 
accomplished.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

I. Factual Background

Service medical records disclose that the veteran was treated 
inservice for recurrent bilateral inguinal hernias.  He 
underwent right and left inguinal hernioplasties in April 
1970 and again in April 1974.

VA treatment notes reveal that he was hospitalized in August 
1993 with bilateral symptomatic recurrent inguinal hernias.  
He underwent a preperitoneal repair of both hernias with mesh 
in September 1993.  In November 1993 on follow up of the 
surgery, he presented with pain in both groins, particularly 
the left groin and was assessed with apparent ilioinguinal 
nerve entrapment or irritation, although the surgical wound 
itself was well healed.  He underwent injections of Celestone 
and Xylocaine in area around the nerve in November 1993.  He 
underwent more injections in the areas of left groin pain and 
ilioinguinal nerve entrapment, during follow-ups in December 
1993 and January 1994.  In a February 1994 treatment note, he 
was noted to have inguinal pain, and complained that since 
the surgery he had groin pain on prolonged standing or 
walking for more than fifteen minutes.

At his hearing held before a hearing officer at the RO in 
July 1994, the veteran testified that his hernias have 
worsened in severity over the years, to the point where they 
are not well supported by a truss.  He further stated that he 
was told by doctors that the hernias were inoperable.  He 
testified that he used TENS units to help reduce the pain.  

The report from an August 1994 VA examination revealed the 
history of most recent bilateral hernia repair in 1993, with 
present complaints of tenderness in the left groin and some 
concern regarding whether ilioinguinal nerve entrapment was 
present.  The veteran denied having an inability to reduce 
the bulging mass, but did have discomfort.  Upon examination, 
mild tenderness in the left lower quadrant was noted, but no 
identifiable hernia could be demonstrated.  The assessment 
rendered was inguinal hernias, with recurrence on two 
occasions.  At present, there were no signs of active effects 
in the inguinal region however, the tenderness was at least 
consistent with his claim of nerve distortion from the 
multiple surgeries.  

VA treatment notes from April to October 1994 included 
findings of pain in the inguinal region bilaterally in 
September 1994.  He presented with a prosthetics request for 
an abdominal corset, but related that he was denied secondary 
to the extent of his service connected disability.  In the 
September 1994 treatment note he related that while the 
inguinal pain was bilateral, it was greatest on the left, and 
sometimes radiated down the left scrotal area.  The pain had 
been increasing for a month.  The history of the three hernia 
surgeries was noted, as was a history of having tried two 
types of inguinal support and a scrotal support without 
success.  Upon physical examination, the September 1994 
treatment note revealed decreased abdominal strength on the 
left and right secondary to inguinal pain.  He was assessed 
with bilateral inguinal pain secondary to bilateral inguinal 
herniorrhaphy times three. 

In December 1994, he again presented with inguinal pain and 
received an injection in the left suprapubic/inguinal area 
for the nerve entrapment.  He received another injection in 
January 1995 and returned a month later in February 1995, 
having had three weeks of pain relief after the injection, 
but now had a return of pain.  In February 1995, he was again 
assessed with groin tenderness probably secondary to fibrous 
nerve entrapment status post 3 surgeries for hernia.  He 
underwent injections into both groins, with pain relieved 
within a few minutes of the injection.  By May 1995, he was 
noted to be using a TENS unit for pain in his groins, which 
he reported helped about 40 percent of the time.  In June 
1995 he was reportedly doing well with the TENS unit.  In 
November 1995, the veteran was noted to still be utilizing a 
TENS unit for his probable nerve entrapment in the left 
inguinal area, with moderate relief.  He was reported as 
having no hernias presently on abdominal examination in 
November 1995, although he had pain in the left inguinal area 
to palpation, although not severe enough to warrant an 
injection.   

The report from a January 1998 VA examination revealed 
complaints of the hernias having chronic pain and tending to 
bulge out, said to result in difficulty getting around.  The 
physical examination was significant for bilateral inguinal 
hernias, which were obvious, even without palpation.  The 
diagnosis rendered was bilateral inguinal hernias.  The VA 
digestive disorders examination conducted in February 1998 
noted the long term history of bilateral inguinal hernias, 
having been relatively free of problems since 1993, although 
lately he has had pain in the inguinal regions and suspected 
recurrence.  On physical examination a midline infraumbilical 
scar was seen, with no ventral hernia demonstrable and no 
palpable or visible cough impulse in both inguinal regions.  
There were no inguinal masses shown either.   He was 
diagnosed with recurrent bilateral inguinal hernias, and at 
the time, the examiner was unable to demonstrate recurrence 
of the hernias.  However, this did not necessarily mean a 
hernia had not recurred, and a surgical evaluation was 
advised to better establish this.  

A second VA examination conducted in July 1998 by the same 
examiner as the January 1998, following the Board's June 1998 
remand.  He described the pain in the inguinal region as very 
troublesome, and that he had to use a truss, which did not 
give him any relief.  He also took medication for pain.  He 
denied vomiting, abdominal pain or swelling of the abdomen.  
Upon examination, the abdomen was flat and full, with 
divarication of the abdominal recti.  A nontender ventral 
hernia was noted as was an infraumbilical midline scar, which 
was nontender.  Both inguinal regions were somewhat tender.  
There was no palpable or visible cough impulse in both 
inguinal regions.  The impression rendered was history of 
recurrent inguinal hernias, with last repair performed in 
1993.  Recurrence was not demonstrated, although a ventral 
hernia was now a new finding.

The report from a surgical evaluation conducted in March 
1999, pursuant to the second Board Remand, recited the 
history of recurrent hernias and subsequent surgical repairs 
done, most recently in 1993.  This report noted the 
disagreement regarding the presence or absence of these 
hernias presently.  The veteran's complaints of the hernias 
recurring on both sides were noted.  He described a feeling 
like "his organs are pinched off."  He described taking 
Extra Strength Tylenol or sitting in a comfortable chair to 
relieve the pain.  He said it usually bothered him when he 
went to bed and when he awoke in the morning.  Examination in 
a standing position was remarkable for a small umbilical 
hernia, about 1 cm and reducible intraabdominal viscus, 
probably omentum, herniating through it.  The defect was 
small, as was the amount of hernia content.  It was noted 
that the abdomen was moderately obese and protuberant.  
Examination of the lower abdomen revealed no significant 
diastasis or ventral hernia in that area.  Examination of the 
lower abdomen revealed a solidly healed midline surgical 
incision.  The panus hung down over the groins, but 
examination of the groins with the veteran standing and 
employing a Valsalva maneuver revealed no evidence of a 
recurrent inguinal hernia.  Examination performed by 
invaginating the index finger into the scrotum revealed a 
patulous external ring, but no evidence on either side of 
discrete herniation.  The conclusion/impression noted that 
the veteran gave a fairly extensive past history of failed 
hernia repair, but that it was impossible to judge how much 
discomfort he might be having secondary to these procedures.  
However, in this physician's opinion, there was no evidence 
of a discrete herniate defect on either side, and certainly 
nothing that would be amenable to surgical intervention.  


II. Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet.App. 
55 (1994).  In evaluating the veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record must be 
considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59. Furthermore, the Court has held that 
the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded." 
Schafrath at 592.

With regard to the veteran's service-connected bilateral 
inguinal hernia, the Board notes that inguinal hernias are 
evaluated under Diagnostic Code 7338.  Under that Diagnostic 
Code, a 60 percent evaluation is warranted when the hernia is 
large, postoperative, recurrent, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable.  When the disability is small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible, a 30 percent 
evaluation is warranted.  Postoperative recurrent hernia, 
readily reducible and well supported by truss or belt 
warrants a 10 percent evaluation.  When the hernia is not 
operated, but remediable, a noncompensable evaluation is 
warranted.  A noncompensable evaluation is also warranted 
when the hernia is small, reducible, or without true hernia 
protrusion.  A 10 percent evaluation is added for bilateral 
involvement, provided the second hernia is compensable.  This 
means that the more severely disabling hernia is to be 
evaluated, and 10 percent, only, added for the second hernia, 
if the latter is of compensable degree.  38 C.F.R. Part 4, 
Diagnostic Code 7338 (1999).

Upon review of the evidence, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's bilateral inguinal hernia 
disability.  The evidence simply does not show that either 
hernia is small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible contemplated by the 30 percent evaluation.  

The evidence from the most recent VA surgical examination in 
March 1999, specifically revealed no evidence of discrete 
herniation on either the left or right inguinal areas.  Thus, 
there being no evidence of recurrent hernias, there is no 
need to address the issue of whether the hernias are 
reducible by a truss.  The examiner also noted that there 
being no evidence of a hernia defect on either side, there is 
no need to address whether it was amenable to surgical 
intervention.  The only hernia demonstrated was an unrelated 
small umbilical hernia, for which service connection has not 
been granted.  

The Board observes that the evidence shows the veteran to 
have sustained an apparent ilioinguinal nerve entrapment to 
the left, as a residual of the recurrent hernia surgeries, 
with subsequent pain, noted to require nerve block injections 
from time to time.  Therefore, the Board has considered 
application of a separate rating for impairment under the 
criteria for neurological conditions.  38 C.F.R. § 4.124, for 
peripheral neuralgia, provides that neuralgia, cranial or 
peripheral, characterized by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  See  38 C.F.R. § 4.124 (1999).  Under 
§ 4.124a, Diagnostic Code (DC) 8730 pertains to neuralgia of 
the ilioinguinal nerve.  The rating for moderate incomplete 
paralysis is zero under DC 8730, which follows the same 
criteria as DC 8550.  Under DC 8550, a 10 percent evaluation 
is warranted for severe to complete paralysis of the ilio-
inguinal nerve.  A noncompensable evaluation is warranted for 
mild or moderate paralysis of the ilio-inguinal nerve.  There 
is no evidence that the pain caused by the ilioinguinal nerve 
entrapment would be deemed equivalent to a severe to complete 
paralysis of the ilioinguinal nerve; the maximum of such pain 
is deemed to be equivalent to moderate incomplete paralysis 
under 3.124, which is noncompensable under DC 8730.  

The record also reflects that the veteran has residual scars 
from the hernia surgeries. The Court has held essentially 
that a separate compensable rating for a scar may be 
warranted if the symptomatology due to the scarring is a 
disability distinct and separate from other service connected 
conditions. Esteban v. Brown, 6 Vet. App. 259 (1994).  Under 
the provisions of 38 C.F.R.§ 4.118, Diagnostic Code 7804, a 
10 percent evaluation is warranted for a scar that is 
objectively demonstrated to be tender and painful.  Although 
the scars were noted throughout the record, they were not 
shown to be tender and painful or productive of other 
compensable disability.  

Accordingly, the 20 percent evaluation currently assigned for 
the bilateral disability, with a 10 percent evaluation for 
the left sided hernia and an additional 10 percent for the 
bilateral involvement with the right sided hernia is proper 
under DC 7338.

While the Board has considered the provisions of 38 U.S.C.A. 
§ 5107 (a), the record does not demonstrate an approximate 
balance of positive and negative evidence and, hence, § 5107 
is not for application. 


ORDER

An increased rating for bilateral inguinal hernias is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

